DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schonodorf et al (US 2015/0274118 A).
As to claim 1, Schonodorf discloses a method for generating a trigger signal for triggering at least one safety function of a motor vehicle, comprising: receiving respective signals from at least two pressure tube sensors (Claim 1, first tube and second tube); determining at least one parameter (para. 0026, impact position) from the received respective signals; and outputting the trigger signal (para. 0031 for the at least one safety function based on the at least one parameter, wherein the at least one parameter includes a minimum size of a collision object (para. 0002, size of the object) and/or a speed of the motor vehicle. 
As to claim 2, Schonodorf further discloses wherein the received respective signals from the at least two pressure tube sensors each represent at least one of an impact time, and an impact location (para. 0026). 
As to claim 3, Schonodorf further discloses further comprising: arranging the at least two pressure tube sensors at a distance from one another at least in a direction of travel of the motor vehicle (Fig. 3-4). 
As to claim 4, Schonodorf further discloses further comprising: arranging the at least two pressure tube sensors at a distance (Fig. 3-4) from one another at least transverse to a direction of travel of the motor vehicle. 
As to claim 6, Schonodorf further discloses further comprising: outputting the trigger signal when contact of the collision object with at least two of the pressure tube sensors is detected (para. 0026, difference in signal time, means contact of the collision object with both pressure tube sensors). 
As to claim 8, Schonodorf further discloses wherein a controller (para. 0011) for the motor vehicle is configured so as to perform the method. 
As to claim 9, Schonodorf further discloses wherein a computer program (para. 0048, ECU is programed to carry the operation) is configured so as to execute the method. 
As to claim 10, Schonodorf further discloses wherein the computer program is stored on a machine-readable storage medium (para. 0048, ECU has memory). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schonodorf in view of Seo (US 2015/0291122 A1).
As to claim 5, Schonodorf determining at least the speed of the motor vehicle; and outputting the trigger signal for the at least one safety function based on a comparison between the speed of the motor vehicle and a comparison value for the speed of the motor vehicle. However, Seo teaches determining at least the speed (para. 0049) of the motor vehicle; and outputting the trigger signal (para. 0050) for the at least one safety function based on a comparison between the speed of the motor vehicle and a comparison value (para. 0050, a predetermined range for the speed of the motor vehicle. Therefore, given the teaching of Seo, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the Method of Schonodorf by employing the well-known or conventional features of comparing collision speed, to proetect pedestrian when collision occurs.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schonodorf in view of Sotaro (JP 2015-074422 A, IDS).
As to claim 11, Schonodorf does not explicitly disclose arranging the at least two pressure tube sensors at a distance from one another at least transverse to a height direction of the motor vehicle. However, Sotaro teaches arranging the at least two pressure tube sensors at a distance from one another at least transverse to a height direction of the motor vehicle (para. 0067). Therefore, given the teaching of Sotaro, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the Method of Schonodorf by employing the well-known or conventional features of arranging the at least two pressure tube sensors at a distance from one another at least transverse to a height direction of the motor vehicle, to determine whether the object collided with the vehicle is a pedestrian or non-pedestrian.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661